    Case: 1:15-cv-01856 Document #: 247 Filed: 03/11/21 Page 1 of 6 PageID #:1727




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


FABIAN SANTIAGO,

                           Plaintiff,
                                                        No. 15 CV 1856
                 v.
                                                        Magistrate Judge Jeffrey T. Gilbert
COLLEEN FRANKLIN, et. al.,

                           Defendants.


                          MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiff’s Motion to Supplement Rule 26(a) Initial Disclosures. [ECF

No 239]. For the reasons discussed below, the Court denies Plaintiff’s Motion and reaffirms its

previous ruling on Defendants’ Motion in limine No. 9 [ECF Nos. 226, 230] barring the testimony

of John Baldwin, Salvador Godinez, and Randy Pfister.

       I.      Procedural Background

       On November 16, 2017, Plaintiff, through his assigned counsel at the time, served his initial

Rule 26(a) disclosures on Defendants. [ECF No. 114]. The three witnesses at issue here were not

included in that disclosure. Fact discovery closed on February 28, 2018. [ECF No. 119]. 1 After the

parties were unable to fully resolve this case by summary judgment or settlement, the case was set

for jury trial to begin on August 3, 2020. [ECF No. 188].

       Because of the COVID-19 pandemic, however, jury trials were suspended temporarily, and

this trial was reset to November 16, 2020. [ECF No. 198]. Consistent with the Court’s pretrial



1
  Although fact discovery closed formally on February 28, 2018, the Court allowed Plaintiff to take the
depositions of Defendants Wright and Franklin after that date. Those depositions were scheduled to be
taken in May 2018. [ECF Nos. 128, 130, 134].
    Case: 1:15-cv-01856 Document #: 247 Filed: 03/11/21 Page 2 of 6 PageID #:1728




schedule at that time, the parties filed their proposed pretrial order on October 7, 2020. [ECF No.

216]. On or shortly before that date, 2 Plaintiff disclosed for the first time that he intended to call

Mr. Baldwin, Mr. Godinez, and Mr. Pfister as live witnesses at trial, or in the alternative, that he

would like to use their depositions taken in unrelated cases 3 as substantive evidence at trial in this

case. The Court granted Defendants’ Motions in limine Nos. 9 and 12 and barred the live or

deposition testimony of Mr. Baldwin, Mr. Godinez, or Mr. Pfister. In particular, as to whether

these witnesses would be permitted to appear live, the Court excluded their testimony pursuant to

Rule 37(c)(1) and concluded that Plaintiff’s untimely disclosure of the witnesses was not

substantially justified or harmless. [ECF No. 226] at 2-3.


2
 In his response to Defendants’ Motion in limine No. 9, Plaintiff argued that Defendants in fact had notice
of Plaintiff’s intent to call Mr. Baldwin, Mr. Godinez, and Mr. Pfister on September 11, 2020, when
Defendants received Plaintiff’s draft Pretrial Order. [ECF No. 218] at 10-11. The Court sees no material
difference between Plaintiff disclosing potential new trial witnesses on September 11th or October 7th for
purposes of the Court’s analysis in this Memorandum Opinion and Order. Both were effectively on the eve
of trial in this case.
3
  Plaintiff sought to use depositions taken of Mr. Godinez in Lippert v. Godinez, No. 1:13-cv-01434 (N.D.
Ill. 2013), and of Mr. Baldwin and Mr. Pfister in Mitchell v. Pfister, et al., No. 1:18-cv-02367 (N.D. Ill.
2018), as substantive evidence in this case. Mr. Godinez’s deposition was taken on December 29, 2015.
Mr. Pfister’s deposition occurred on October 29, 2019 and Mr. Baldwin’s deposition on February 11, 2020.
The latter two depositions, in fact, were taken by counsel now representing Plaintiff in this case, as he also
was representing the plaintiff in the unrelated Mitchell v. Pfister case. The Court has already ruled that
Plaintiff may not use these depositions as substantive evidence in this case, and Plaintiff does not appear to
seek review of that issue, at least now – although the present Motion may be a prelude to attempting to
subpoena these witnesses to testify at trial in this case if the Motion is granted. [ECF No. 245] at 2
(“Plaintiff, by his present Motion, does not seek to introduce those deposition transcripts, but rather to list
the three individuals as potential witnesses in this case.”). The timeline of the above depositions bears
somewhat on the issue of timeliness under Rule 26(e) to the extent Plaintiff suggests that he could not have
disclosed these witnesses any sooner than he did and therefore has good cause to supplement his disclosures
now. [ECF No. 240] at 3 (“Plaintiff thus could not have included these three anticipated witnesses on his
Original 26(a) Disclosures. Searcy v. eFunds Corp., No. 08 C 985, 2011 WL 4352415, at *2 (N.D. Ill. Sept.
16, 2011) (finding “Defendants’ duty to supplement only arose once Defendants learned of such documents
or witnesses”). Consequently, Plaintiff has good cause to now supplement his Original 26(a) Disclosures.
See Split Pivot, Inc. v. Trek Bicycle Corp., No. 12-CV-639-WMC, 2013 WL 12234526, at *2 (W.D. Wis.
May 2, 2013) (finding party had good cause to amend deadline for initial disclosures to permit
supplementation to include evidence discovered after deadline had passed).”). As discussed below in this
Memorandum Opinion and Order, whether Plaintiff could have included these witnesses in his original
Rule 26(a) disclosures is less relevant than when he learned about them, when he actually disclosed them,
and how those dates relate to the trial schedule in this case.

                                                      2
   Case: 1:15-cv-01856 Document #: 247 Filed: 03/11/21 Page 3 of 6 PageID #:1729




          Only a few days after the Court’s ruling, and two weeks before trial was to commence, jury

trials were again suspended in the Northern District of Illinois due to the COVID-19 pandemic.

Therefore, the jury trial previously scheduled for November 16, 2020 was postponed again. It has

not yet been reset, but jury trials are set to resume in this district on April 5, 2021 and the Court is

optimistic that trial in this case will proceed in the relatively near future.

    II.      Analysis

          The issue of Mr. Baldwin’s, Mr. Godinez’s, and Mr. Pfister’s potential live testimony arises

under Rules 26 and 37 of the Federal Rules of Civil Procedure. Under Rule 26(e)(1)(a), “a party

who has made a disclosure under Rule 26(a)…must supplement or correct its disclosure or

response in a timely manner if the party learns that in some material respect the disclosure or

response is incomplete or incorrect[.]” FED. R. CIV. P. 26(e)(1)(a). And “[i]f a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use

that information or witness to supply evidence…at trial, unless the failure was substantially

justified or is harmless.” FED. R. CIV. P. 37(c)(1).

          Plaintiff wants the Court to allow him to supplement his Rule 26(a) disclosures and identify

potential trial witnesses three years after his Rule 26(a) disclosures were tendered to Defendants,

more than two years after the close of fact discovery, and one month after the filing of the joint

proposed pretrial order in this case. But the facts and events outlined in Plaintiff’s own Motion

betray its untimeliness. Plaintiff did not move under Rule 26(e) to supplement his disclosures until

after the Court had already granted a motion in limine barring the testimony of those proposed new

witnesses. As discussed below, Plaintiff cannot use Rule 26(e) as a procedural backdoor for

securing the live trial testimony of Mr. Baldwin, Mr. Godinez, or Mr. Pfister under the




                                                    3
   Case: 1:15-cv-01856 Document #: 247 Filed: 03/11/21 Page 4 of 6 PageID #:1730




circumstances of this case. The disclosure of those witnesses was untimely within the meaning of

Rule 26(e)(1)(a).

        In deciding whether Plaintiff’s late disclosure of trial witnesses is substantially justified or

harmless under Rule 37(c)(1), the Court considers: (1) the prejudice or surprise to the party against

whom the evidence is offered; (2) the ability of the party to cure the prejudice; (3) the likelihood

of disruption to the trial; and (4) the bad faith or willfulness involved in not disclosing the evidence

at an earlier date. Tribble v. Evangelides, 670 F.3d 753, 760 (7th Cir. 2012); see also, Musser v.

Gentiva Health Servs., 356 F.3d 751, 758 (7th Cir. 2004). On balance, the Court finds that these

factors weigh in favor of excluding the three witnesses at issue.

        As an initial matter, Plaintiff’s counsel, who was assigned as settlement assistance counsel

in this case in May 2019 [ECF No. 178] and appeared for all purposes as Plaintiff’s counsel in

September 2019 [ECF No. 187], acknowledges that he knew in October 2019 that Mr. Baldwin

had knowledge of facts that could support Plaintiff’s case here. He knew the same thing in

February 2020 as to Mr. Pfister. That is because he deposed those witnesses on those dates as

counsel for the plaintiff in an unrelated case that also involved the living conditions at Stateville

Correctional Center’s F-House. Mitchell v. Pfister, No. 1:18-cv-02367 (N.D. Ill. 2018). Plaintiff

did not say that he wanted to call these witnesses at the trial of this case until roughly seven months

and a year, respectively, after Mr. Pfister and Mr. Baldwin were deposed, and much longer after

Mr. Godinez’s deposition was taken. The Court’s decision may well have been the same as it is

today if Plaintiff had tried to supplement his Rule 26(a) disclosures earlier than he did. And the

Court hastens to add that it certainly is not ascribing any intention to hide the ball to Plaintiff or

his counsel; it is possible that neither thought about calling Mr. Godinez, Mr. Baldwin, or Mr.

Pfister as trial witnesses in this case until they were putting together the pretrial order.



                                                   4
    Case: 1:15-cv-01856 Document #: 247 Filed: 03/11/21 Page 5 of 6 PageID #:1731




Nevertheless, the passage of time after Mr. Baldwin and Mr. Pfister were deposed in the Mitchell

case until they were disclosed as witnesses in this case does not help the argument that disclosing

them with the pretrial order was substantially justified. 4

        Second, Defendants also are harmed or prejudiced by the untimely disclosures here,

particularly given that fact discovery had been closed for over two years by the time the disclosures

were made, and the time for investigating the testimony of these witnesses – let alone deposing

them or locating witnesses to rebut their testimony – has long since passed. The Federal Rules of

Civil Procedure are designed to avoid precisely the type of surprises at trial that Plaintiff is

advocating here. Nor does the fact that Mr. Baldwin, Mr. Godinez, and Mr. Pfister were once

represented by a different attorneys from the Illinois Attorney General’s Office in unrelated cases,

as Plaintiff argues, eliminate the surprise to the defense lawyers in this case of having three

witnesses disclosed on the eve of trial with no opportunity to investigate, respond to, or even

anticipate the substance of their testimony in the context of Plaintiff’s case.

        There also is little opportunity for Defendants to cure the prejudice now given that fact

discovery has long been closed and depositions of new witnesses are no longer possible without

leave of court. Further, as previously mentioned, a pretrial order already has been entered [ECF

No. 227] and pretrial motions are all but resolved, leaving the parties, for all intents and purposes,

on the eve of trial. This is true even if the COVID-19 pandemic has frustrated efforts to secure a

firm trial date. To allow Plaintiff to introduce substantive testimony from three previously

undisclosed witnesses would, at this late stage, disrupt and lengthen the trial proceedings.

Including these witnesses will increase the number of Plaintiff’s potential trial witnesses by


4
 The Court first set this case for trial in an order issued on February 11, 2020 [ECF No. 188], ironically the
same day that Mr. Pfister was deposed in the Mitchell case. The record does not show when Plaintiff or his
counsel became aware of Mr. Godinez’s deposition testimony in the Lippert case but Plaintiff says it was
after his initial Rule 26(a) disclosures were made. [ECF No. 240] at 3.

                                                      5
   Case: 1:15-cv-01856 Document #: 247 Filed: 03/11/21 Page 6 of 6 PageID #:1732




approximately one-third. [ECF No. 216] at 10. It also could require the Court to allow Defendants

an opportunity to counter, if they can do so, Mr. Baldwin’s, Mr. Godinez’s, and Mr. Pfister’s

testimony potentially with new exhibits or heretofore undisclosed witnesses of their own. And that,

in turn, could delay trial in this case even more than it already has been delayed because of the

COVID-19 pandemic.

        Finally, while the record does not support any inference of bad faith or willfulness in

Plaintiff’s failure to disclose these witnesses as trial witnesses earlier than he did, the other factors

discussed above weigh strongly against granting Plaintiff’s motion now. Therefore, having

considered the above-cited factors, the Court finds that Plaintiff failed to meet his burden under

Rule 37(c)(1) to show that his untimely Rule 26(a) disclosures are substantially justified or

harmless.

        Accordingly, Plaintiff’s Motion to Supplement Rule 26(a) Initial Disclosures [ECF No.

239] is denied.

        It is so ordered.


                                                        ____________________________
                                                        Jeffrey T. Gilbert
                                                        United States Magistrate Judge


Dated: March 11, 2021




                                                   6
